UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2102



CALLIE A. HARRIS,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-72-2)


Submitted:   February 27, 2004              Decided:   April 6, 2004


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, WOLFE, WILLIAMS & RUTHERFORD, Norton, Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Stephen T.
Giacchino, Assistant Regional Counsel, Philadelphia, Pennsylvania;
John L. Brownlee, United States Attorney, Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Callie A. Harris appeals the district court’s order

affirming the Commissioner’s denial of social security supplemental

security income benefits.     We have reviewed the record and the

district court’s opinion and find no reversible error.

          We      must   uphold    the    Commissioner’s   disability

determination if it is supported by substantial evidence.          42

U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).    Having thoroughly reviewed the administrative record,

we agree with the district court that substantial evidence supports

the Commissioner’s final decision denying disability benefits.

Accordingly, we affirm for the reasons stated by the district

court.   Harris v. Comm’r of Soc. Sec., No. CA-02-72-2 (W.D. Va.

July 28, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                  - 2 -